Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


 The Rejection under 35 USC 103(e) with respect to claims 1-3, 5, 7, 9-12, 15, 18-22, is withdrawn based on Applicant’s Amendment filed on May 23, 2022.

Examiner’s Amendment


            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.           Authorization for this examiner’s amendment was given in a telephone interview with Rajesh Fotedar Reg. No. 59,562 on June 22, 2022.  The applicant representative, Rajesh Fotedar agreed to the following changes without prejudice. 
           
       The amendment as the following: 
Claim 1. 	(Currently Amended) A method for group sound enhancement in a network conference, the method comprising:
receiving, by one or more user equipment (UEs)  and an additional user 
equipment (additional UE), a reproducible group sound information from a network server;
storing, by one or more of the UEs,  the reproducible group sound information;
storing, by the additional UE, the reproducible group sound information;
generating a respective audio signal at one or more of the UEs 
the additional UE 
	detecting, by of the UEs, a group sound in the audio signal resulting from processing one or more current audio segments and one or more historical audio segments of the audio signal to determine one or more audio features;
	generating, by of the UEs, a group sound indicator that identifies the detected group sound;
	transmitting, by of the UEs, the group sound indicator to a network server;
	receiving from the network server, at the additional UE, a control signal that identifies a selected group sound, the control signal determined by the network server due to a designated UE number threshold being exceeded by a total number of the UEs transmitting a respective instance of the group sound indicator within a selected time interval
retrieving, by the additional UE, the selected group sound from the stored 
reproducible group sound information;
reproducing, at the additional UE, the selected group sound indicated by the 
control signal.

2.	(Currently Amended)   The method of claim 1, wherein the 

3.	(Currently Amended)   The method of claim 1, wherein the 

4.	(Canceled)

5.	(Currently Amended)   The method of claim 1, wherein the 
	processing the audio features to identify group sound content in the audio signal; and
	generating the group sound indicator associated with the identified group sound content.

6.	(Canceled)


7.	(Currently Amended)   The method of claim 1 [[6]], further comprising:
retrieving, by the additional UE,   multiple group sounds from the stored reproducible group sound information 
reproducing, by the additional UE,    the multiple group sounds

8.	(Canceled)

9.	(Currently Amended)   The method of claim 1, further comprising:
	receiving the group sound indicator at the network server[[;]], generated at the network server and transmitted from the network server to the additional UE. 

10.	(Canceled)


11.	(Currently Amended)   Apparatus for group sound enhancement in a network conference, the apparatus comprising:
a receiver, of one or more user equipment (UEs)  and an additional user 
equipment (additional UE), that receives a reproducible group sound information from a network server;
a store, of one or more of the UEs and the additional UE, that respectively stores
the reproducible group sound information;
a detector, at one or more of the UEs accessing a networked conference meeting, that detects a group sound in an audio signal as result from processing one or more current audio segments and one or more historical audio segments of the audio signal to determine one or more audio features, the networked conference meeting further currently accessed by the additional UE; 
	a transceiver, at one or more of the UEs, that transmits the group sound indicator the network server
	a receiver, of the additional UE, that receivesfrom the network server, wherein the control signalfurther determined by the network server due to a designated UE number threshold being exceeded by a total number of the UEs transmitting a respective instance of the group sound indicator within a selected time interval 
	a processor, of the additional UE, that retrieves the selected group sound from the stored reproducible group sound information; and  
wherein the processor further the selected group sound at the additional UE.

12.	(Currently Amended)   The apparatus of claim 11 [[1]], wherein the detector receives the audio signal from a microphone; and
wherein the detected group sound is at least one of clapping and cheering.
 
13.	(Canceled)

14.	(Canceled)

15.	(Currently Amended)   The apparatus of claim 11 [[14]], wherein the detector processes the audio features to detect group sound content, and generates a particular group sound indicator associated with the detected group sound content.

16.	(Canceled)

17.	(Canceled) 

18.	(Currently Amended)   A non-transitory computer readable medium on which are stored program instructions that, when executed by a processor, cause the processor to perform the operations of:
receiving, by one or more user equipment (UEs)  and an additional user 
equipment (additional UE), a reproducible group sound information from a network server;
storing, by one or more of the UEs,  the reproducible group sound information;
storing, by the additional UE, the reproducible group sound information;
generating a respective audio signal at one or more of the UEs accessing a networked conference meeting, the networked conference meeting further currently accessed by the additional UE;
	detecting, by one or more of the UEs, a group sound in the audio signal resulting from processing one or more current audio segments and one or more historical audio segments of the audio signal to determine one or more audio features;
	generating, by; one or more of the UEs,  a group sound indicator that identifies the detected group sound;
	transmitting, by one or more of the UEs, the group sound indicator to a network server;
	receiving from the network server, at the additional UE, a control signal that identifies a selected group sound, the control signal determined by the network server due to a designated UE number threshold being exceeded by a total number of the UEs transmitting a respective instance of the group sound indicator within a selected time interval; and
retrieving, by the additional UE,  the selected group sound from the stored 
reproducible group sound information;
reproducing, at the additional UE, the selected group sound indicated by the 
control signal.

	
	
	
	
	

19.	(Original)   The non-transitory computer readable medium of claim 18, wherein the program instructions cause the processor to perform an operation of receiving the audio signal from a microphone.


20.	(Currently Amended)   The non-transitory computer readable medium of claim 18, wherein the program instructions cause the processor to perform an operation of detecting at least one of a clapping and cheering as the group sound.

21.	(Previously Presented) The method as in claim 1, wherein the additional UE comprises a respective UE concurrently accessing the networked conference meeting with the other one or more UEs that transmitted the group sound indicator to the network server.

22.	(Previously Presented) The method as in claim 1, wherein reproducing at the additional UE comprises:
wherein the selected group sound associated with a selected clapping group sound associated with the group sound in the audio signal, the first UE comprising a respective UE from the one or more UEs that transmitted a clapping group sound indicator to the network server;
reproducing the selected clapping group sound by the first UE; and
reproducing the same selected clapping group sound by the additional UE, the additional UE missing from the one or more UEs that transmitted the clapping group sound indicator to the network server.


Allowable Subject Matter

    Claims 1-3, 5, 7, 9-12, 15, 18-22 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656